Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Sunwoo Lee, Reg. No. 43,337 on 04/26/2021.


Claims 1, 2, 5, 7-10, 12 and 15 are directed to an allowable device. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3, 6, 13-14 and 16 directed to nonelected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Amend the claims of the present invention as follows:

1.   A display device comprising:
a substrate provided with a first subpixel area and a second subpixel area; 
a first electrode provided on the substrate, and including a first sub electrode provided on the first subpixel area and a second sub electrode provided on the second subpixel area; 
an organic light emitting layer including a first organic light emitting layer arranged on the first sub electrode and a second organic light emitting layer arranged on the second sub electrode; 
a second electrode arranged on the organic light emitting layer; and
a first bank provided between the first sub electrode and the second sub electrode and partitioning the first subpixel area and the second subpixel area from each other, 
wherein the first organic light emitting layer includes a first pattern layer, a second pattern layer provided on the first pattern layer and a third pattern layer provided on the second pattern layer, 

wherein 
wherein the second pattern layer of the first organic light emitting layer is provided to cover an upper surface and a side of the first pattern layer of the first organic light emitting layer, and
wherein the first pattern layer and the second pattern layer of the first organic light emitting layer and the first pattern layer and the second pattern layer of the second organic light emitting layer are arranged on an upper surface of the first bank, on the upper surface of the first bank and the second pattern layer of the first organic light emitting layer and the second pattern layer of the second organic light emitting layer are spaced apart from each other on the upper surface of the first bank.


Allowable Subject Matter
Claims 1-3, 5-10 and 12-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-10 and 12-16 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious limitation of the claims as detailed in the office actions of 09/29/2020 and 01/27/2021.


Pertinent Prior Arts
Listed in the attached PTO-892 Form is a pertinent prior arts disclosing similar inventive concept as the current application.

Conclusion
8. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

		/ISMAIL A MUSE/                        Primary Examiner, Art Unit 2819